
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21


EMPLOYMENT AGREEMENT OF FRANK BIANCUZZO



HEARST-ARGYLE TELEVISION, INC.
300 West 57th Street
New York, NY 10019


As of January 1, 2009                                                           

Frank C. Biancuzzo
[ADDRESS ON FILE]


Dear Frank:

        This letter constitutes all of the terms of the Employment Agreement
(the "Agreement") between you and Hearst-Argyle Television, Inc.
("Hearst-Argyle"). The terms are as follows:

        1.    Legal Name of Employee:    Frank C. Biancuzzo

        2.    Mailing Address of Employee:    [ADDRESS ON FILE]

        3.    Title of Position; Duties:    Senior Vice President

        You agree to carry out the duties assigned to you by the senior
executives of Hearst-Argyle. You agree that Hearst-Argyle has the right to
assign you to other duties consistent with those of other executives of your
level.

        4.    Length of Employment.    This Agreement and your employment will
start on January 1, 2009 and continue through December 31, 2010 (the "Term"),
unless terminated earlier as provided in this Agreement. You agree that
Hearst-Argyle has the right to terminate your employment and this Agreement in
accordance with Paragraph 8 below. You also understand and agree that this
Agreement may be extended after its expiration date by mutual agreement pursuant
to Paragraph 13, and in such case the notice provision of Paragraph 13 for
termination will apply.

        5.    Salary.    You will receive an annual base salary for all services
to Hearst-Argyle as follows:

        a)    $ 500,000 per year from January 1, 2009 through December 31, 2009;
and

        b)    $ 510,000 per year from January 1, 2010 through December 31, 2010.

        The salary is subject to applicable withholdings and will be paid
according to Hearst-Argyle's payroll practices, but not less frequently than
twice a month. You acknowledge that this Agreement does not create a contractual
right to any overtime payments.

        In addition it is understood that you are eligible to receive a bonus up
to a maximum of 75% of your base salary. The criteria for the bonus will be set
by the Compensation Committee of the Board of Directors or the President and CEO
of Hearst-Argyle, at its or his sole discretion.

        The bonus is payable only for as long as you work for Hearst-Argyle, and
will be payable only at the end of a complete bonus cycle and is not proratable,
except in the event of your death, when it will be proratable.

        In determining the amount of your bonus, the books and records of
Hearst-Argyle are absolute and final and not open to dispute by you.
Hearst-Argyle will pay any bonus due you by March 15 of the year following the
year for which the bonus is applicable.

        You acknowledge and agree that any reimbursable amounts not otherwise
exempt from Section 409A to which you become entitled during the Term of this
Agreement will be payable in accordance with the Hearst-Argyle Bonus and
Reimbursement Policy, a copy of which you acknowledge having received, as such
Policy may be amended from time to time.

        6.    Exclusive Services.    During the Term you agree that you will
work only for Hearst-Argyle, and will not render services or give business
advice, paid or otherwise, to anyone else, without getting

--------------------------------------------------------------------------------




Hearst-Argyle's prior written approval. However, you may participate as a member
of the board of directors of other organizations and in charitable and community
organizations, but only if such activities do not conflict or interfere with
your work for Hearst-Argyle, and if such work is approved in advance by
Hearst-Argyle, which approval will not be unreasonably withheld. You acknowledge
that your services will be unique, special and original and will be financially
and competitively valuable to Hearst-Argyle, and that your violation of this
Paragraph will cause Hearst-Argyle irreparable harm for which money damages
alone would not adequately compensate Hearst-Argyle. Accordingly, you
acknowledge that if you violate this Paragraph, Hearst-Argyle has the right to
apply for and obtain injunctive relief to stop such violation (without the
posting of any bond, and you hereby waive any bond-posting requirements in
connection with injunctive relief), in addition to any other appropriate rights
and remedies it might lawfully have.

        7.    No Conflict.    You represent that there is no reason why you
cannot make this Agreement with Hearst-Argyle, including, but not limited to,
being obligated to another employer by express or implied contract (written or
oral) or otherwise. You also agree that you will not, during your employment
with Hearst-Argyle, enter into any understandings or agreements that will
violate or conflict with this Agreement or your obligations hereunder.

        8.    Termination of Employment.    Hearst-Argyle has the right to
terminate your employment and end this Agreement:

        a)    Upon your death; or

        b)    For any of the following: (i) your indictment for a felony,
(ii) your inability (with or without reasonable accommodations) or failure to
carry out, or neglect or misconduct in the performance of, your duties hereunder
or a breach of this Agreement; (iii) your failure to comply with applicable laws
with respect to the conduct of Hearst-Argyle's business, (iv) theft, fraud or
embezzlement resulting in gain or personal enrichment, directly or indirectly,
to you at Hearst-Argyle's expense, (v) addiction to an illegal drug or
controlled substance, (vi) conduct or involvement in a situation that brings, or
may bring, you into public disrespect, tends to offend the community or any
group thereof, or embarrasses or reflects unfavorably on Hearst-Argyle's
reputation, or (vii) your failure to comply with the reasonable directions of
senior management.

        9.    Payment for Plugs.    You acknowledge that you are familiar with
Sections 317 and 507 of the Communications Act of 1934 and are aware that it is
illegal without full disclosure to promote products or services in which you
have a financial interest. You agree not to participate in any such promotion
under any circumstances and understand that to do so is a violation of law as
well as a cause for termination pursuant to Paragraph 8(b). Also, you agree that
you will not become involved in any financial situation which might compromise
or cause a conflict with your obligations under this Paragraph or this Agreement
without first talking with Hearst-Argyle about your intentions and obtaining
Hearst-Argyle's written consent.

        10.    Confidentiality.    You agree that while employed by
Hearst-Argyle and after this Agreement is terminated or expires, you will not
use or divulge or in any way distribute to any person or entity, including a
future employer, any confidential information of any nature relating to
Hearst-Argyle's business. You will surrender to Hearst-Argyle at the end of your
employment all of its property in your possession. If you breach this Paragraph,
Hearst-Argyle has the right to apply for and obtain injunctive relief to stop
such a violation, in addition to its other legal remedies, as outlined in
Paragraph 6.

        You agree to keep the terms of this Agreement confidential from
everybody except your professional advisors and family.

        11.    Non-Solicitation.    You agree that for two (2) years after the
expiration or termination of this Agreement, you will not induce, solicit, aid
or suggest, directly or indirectly, to any (i) employee,

2

--------------------------------------------------------------------------------




(ii) independent contractor or other service provider, or (iii) any customer,
agency or advertiser of Hearst-Argyle to terminate such relationship or to stop
doing business with Hearst-Argyle.

        If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have. If any court of competent jurisdiction finds any part of this
Paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.

        12.    Officer; Director.    Upon request, you agree that you will serve
as an officer or director, in addition to your present position, of
Hearst-Argyle or any affiliated entity, without additional pay.

        13.    Continuation of Agreement.    You and Hearst-Argyle may mutually
agree to continue your employment after the Term of this Agreement expires and
no new agreement has been signed, and if we so mutually agree, then this
Agreement will continue on a month -to-month basis until the earlier of (i) the
commencement of a written successor agreement between you and Hearst-Argyle, or
(ii) termination of this Agreement by either party on fifteen (15) days written
notice to the other.

        14.    Assignment of Agreement.    Hearst-Argyle has the right, but not
the obligation, to transfer this Agreement to a successor, to a purchaser of
substantially all of its assets or its business or to any parent, subsidiary, or
affiliated corporation or entity which owns or acquires Hearst-Argyle and, if
this Agreement is transferred, you will be obligated to carry out the terms of
this Agreement for that new owner or transferee. You have no right to assign
this Agreement, and any attempt to do so is null and void.

        15.    State Law.    This Agreement will be interpreted under the laws
of the State of New York, without regard to conflicts or choice of law rules.

        16.    No Other Agreements.    This Agreement is the only agreement
between you and Hearst-Argyle and is the entire understanding and agreement
between you and Hearst-Argyle. It supersedes any other agreements, amendments or
understandings, verbal or written, between you and Hearst-Argyle. This Agreement
may be amended only in a written document signed by both parties.

        17.    Approvals.    In any situation requiring the approval of
Hearst-Argyle, such approval must be given by either the President and Chief
Executive Officer or the Chief Operating Officer of Hearst-Argyle
Television, Inc.

        18.    Dispute Resolution.    Hearst-Argyle and you expressly understand
and voluntarily agree that any claim which either party may have against the
other under local, state or federal law including, but not limited to, matters
of discrimination, matters arising out of the termination or alleged breach of
this Agreement or the terms, conditions or termination of employment, which
cannot first be settled through direct discussions between the parties, will be
submitted to mediation and, if mediation is unsuccessful, to final and binding
arbitration in accordance with Hearst-Argyle's Dispute Settlement Procedure
("Procedure"), of which you acknowledge having received a copy, provided that,
Hearst- Argyle shall also be entitled to bring any action or proceeding to seek
equitable remedies for a breach by you of the provisions of Paragraphs 6, 10 or
11 hereof. During the pendency of any claim under this Procedure, Hearst-Argyle
and you agree to make no statement orally or in writing regarding the existence
of the claim or the facts forming the basis of such claim, or any statement
orally or in writing which could impair or disparage the personal or business
reputation of Hearst-Argyle or you. The Procedure is hereby incorporated by
reference into this Agreement.

3

--------------------------------------------------------------------------------



        19.    Correspondence.    All correspondence between you and
Hearst-Argyle will be written and sent by either (i) certified mail, (ii) an
overnight commercial delivery service, or (iii) by personal delivery or courier,
to the following addresses:

If to Hearst-Argyle:   Hearst-Argyle Television, Inc.
300 West 57th Street
39th Floor
New York, New York 10019
Attn:        David J. Barrett
                 President and CEO
with a copy to:
 
Hearst-Argyle Television, Inc.
300 West 57th Street
39th Floor
New York, New York 10019
Attn:        Jonathan C. Mintzer
                 Vice President, General Counsel & Secretary
If to Employee:
 
[ADDRESS ON FILE]


        Either party may change its address in writing sent to the above
addresses.

        20.    Severability.    If a court of competent jurisdiction decides
that any part of this Agreement is unenforceable, the rest of the Agreement will
survive.

        21.    Originals of Agreement.    This Agreement may be signed in any
number of counterparts, each of which shall be considered an original.

        22.    Survival.    You and Hearst-Argyle mutually agree that the
provisions of Paragraphs 10, 11 and 18 shall survive the expiration or
termination of this Agreement.

    HEARST-ARGYLE TELEVISION, INC.
 
 
By:
 
/s/ DAVID J. BARRETT


--------------------------------------------------------------------------------

David J. Barrett
President and Chief Executive Officer
 
 
By:
 
/s/ FRANK C. BIANCUZZO


--------------------------------------------------------------------------------

Frank C. Biancuzzo


        I understand that I am not required to agree to the Dispute Settlement
Procedure set forth in Paragraph 18 above and that my employment is not
contingent upon my agreeing to the Dispute Settlement Procedure; however, I have
elected to voluntarily agree to the Dispute Settlement Procedure.

/s/ FRANK C. BIANCUZZO


--------------------------------------------------------------------------------

Frank C. Biancuzzo
   

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



EMPLOYMENT AGREEMENT OF FRANK BIANCUZZO
HEARST-ARGYLE TELEVISION, INC. 300 West 57th Street New York, NY 10019
